Citation Nr: 0901756	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  03-26 583	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION


The veteran served on active duty from March 1946 to January 
1948 and from March 1952 to March 1954.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  

Following the granting of a motion to advance the case on the 
Board's docket in August 2006, the Board denied the claim of 
service connection for PTSD in an August 2006 decision.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).

In April 2007, while the matter was pending before the Court, 
the veteran died.  Due to the veteran's death, in an October 
2007 Memorandum Decision the Court vacated the Board's August 
2006 decision and dismissed the veteran's appeal for lack of 
jurisdiction.


FINDINGS OF FACT

1.  The Board issued a decision in August 2006 which denied 
the claim of entitlement to service connection for PTSD.  

2.  The veteran appealed the Board's decision to the Court.

3.  The veteran died in April 2007.

4.  In an October 2007 Memorandum Decision, the Court vacated 
the Board's August 2006 decision.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); 
but see Veterans' Benefits Improvement Act of 2008, Pub. L. 
No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


